Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 04/25/2022, with respect to claims 15-16 have been fully considered and are persuasive.  The rejection of claims 15-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in obvious combination, disclose a convertible link system, comprising: a hydraulic cylinder, comprising: a link tube; a link cap coupled to a first end of the link tube, wherein the link cap is coupled to a sway bar of a vehicle; an end cap coupled to a second end of the link tube; a fluid shaft slidingly coupled within and coaxial with the link tube, wherein the fluid shaft is partially inserted through an aperture extending through the end cap, wherein the diameter of the aperture is substantially equal to the diameter of the fluid shaft, wherein a fluid seal is formed between the fluid shaft and the end cap, the fluid shaft comprising a fluid line therethrough extending from a first end of the fluid shaft to a second end of the fluid shaft; a piston coupled to the first end of the fluid shaft and capping the fluid line at the first end of the fluid shaft, wherein the piston is disposed within the link tube between the link cap and the end cap, wherein the diameter of the piston is substantially equal to the inner diameter of the link tube, wherein a fluid seal is formed between the piston and the link tube, wherein the fluid shaft further comprises at least one fluid outlet proximate the first end thereof forming fluid communication between the fluid line and a first inner volume defined between an inner surface of the link tube and an outer surface of the fluid shaft between the piston and the end cap; and a fluid shaft cap coupled to the second end of the fluid shaft, wherein the end cap is disposed between the piston and the fluid shaft cap, wherein the fluid shaft cap is coupled to a control arm of the vehicle, the fluid shaft cap comprising a fluid inlet therethrough in fluid communication with the fluid line, wherein the first inner volume expands in response to pressurized fluid being inserted 3Appl. No.: 17/027,320Docket No. 03722.0025US02Office Action of January 24, 2022through the fluid inlet, through the at least one fluid outlet, and into the first inner volume, thereby causing the piston to move toward the end cap and/or to be held under pressure in a position relative to the end cap, and wherein the fluid shaft is free to move coaxially in both directions relative to the link tube in response to motion of the sway bar relative to the control arm when the fluid is depressurized and when the hydraulic cylinder is coupled to the sway bar and the control arm of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614